Exhibit Supplemental Information For the three months ended March 31, 2009 and 2008 GLIMCHER REALTY TRUST Supplemental Information For the Three Months Ended March 31, 2009 and 2008 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Components of Minimum Rents and Other Revenue Page 2 Components of Other Operating Expenses Page 3 Summary Financial Statement Information for Unconsolidated Entities Page 4 Calculation of Funds from Operations and FFO Payout Ratio Page 5 Joint Venture Calculation of FFO and Disclosure of Pro Rata Share of JV Non-Cash Amountsin FFO Page 6 EBITDA, Operating Ratios and Earnings Per Share Page 7 Balance Sheet Data: Consolidated Balance Sheets Page 8 Market Capitalization and Debt Coverage Ratios Page 9 Consolidated Debt Schedule Page 10 Consolidated Debt Maturities Schedule Page 11 Joint Venture Debt and Debt Maturity Schedule Page 12 Operational Data: Occupancy Statistics Page 13 Leasing Results and Re-leasing Spreads Page 14 Core Same Mall Portfolio Statistics by Asset Category Wholly Owned Held for Investment Page 15 Core Same Mall Portfolio Statistics Mall Assets Including Joint Ventures Page 16 Summary of Significant Tenants Page 17 Top 10 Regional Mall Tenants Page 18 Lease Expiration Schedule Page 19 Development Activity: Capital Expenditures Page 20 Development Activity Page 21 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended March 31, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 2) $ 46,151 $ 871 $ 47,022 $ 48,018 $ 2,362 $ 50,380 Percentage rents 1,439 10 1,449 1,231 60 1,291 Tenant reimbursements 23,885 544 24,429 23,294 1,028 24,322 Out parcel sales 315 - 315 1,060 - 1,060 Other (see components on page 2) 6,533 16 6,549 4,516 103 4,619 Total Revenues 78,323 1,441 79,764 78,119 3,553 81,672 Expenses: Property operating expenses (16,767 ) (619 ) (17,386 ) (16,652 ) (1,579 ) (18,231 ) Real estate taxes (9,363 ) (186 ) (9,549 ) (9,005 ) 18 (8,987 ) (26,130 ) (805 ) (26,935 ) (25,657 ) (1,561 ) (27,218 ) Provision for doubtful accounts (1,290 ) (234 ) (1,524 ) (1,103 ) (1,217 ) (2,320 ) Other operating expenses (see components on page 3) (2,129 ) (136 ) (2,265 ) (2,071 ) (172 ) (2,243 ) Cost related to sales of out parcels (173 ) - (173 ) (319 ) - (319 ) Real estate depreciation and amortization (22,526 ) - (22,526 ) (19,088 ) - (19,088 ) Non-real estate depreciation and amortization (532 ) - (532 ) (466 ) - (466 ) General and administrative (4,927 ) (5 ) (4,932 ) (4,154 ) (9 ) (4,163 ) Total Expenses (57,707 ) (1,180 ) (58,887 ) (52,858 ) (2,959 ) (55,817 ) Operating Income 20,616 261 20,877 25,261 594 25,855 Interest income 457 5 462 192 18 210 Interest expense (18,698 ) (923 ) (19,621 ) (20,401 ) (1,300 ) (21,701 ) Loan fee amortization (642 ) (13 ) (655 ) (452 ) (17 ) (469 ) Equity in (loss) income of unconsolidated real estate entities, net (357 ) - (357 ) 203 - 203 Income from continuing operations 1,376 (670 ) 706 4,803 (705 ) 4,098 Discontinued Operations: Impairment loss, net (183 ) - (183 ) - - - Loss from operations (670 ) 670 - (705 ) 705 - Net income 523 - 523 4,098 - 4,098 Noncontrolling interest in operating partnership 281 - 281 - - - Net income attributable to Glimcher Realty Trust 804 - 804 4,098 - 4,098 Preferred stock dividends (4,359 ) - (4,359 ) (4,359 ) - (4,359 ) Net loss to common shareholders $ (3,555 ) $ - $ (3,555 ) $ (261 ) $ - $ (261 ) Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 1 Components of Minimum Rents and Other Revenue (in thousands) Three Months Ended March 31, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 46,453 $ 864 $ 47,317 $ 48,329 $ 2,274 $ 50,603 Termination income 302 - 302 12 - 12 Straight-line rents (604 ) 7 (597 ) (323 ) 88 (235 ) Total Minimum Rents $ 46,151 $ 871 $ 47,022 $ 48,018 $ 2,362 $ 50,380 Components of Other Revenue: Fee income $ 1,114 $ - $ 1,114 $ 973 $ - $ 973 Specialty leasing and sponsorship income 2,432 17 2,449 2,300 90 2,390 Other (1) 2,987 (1 ) 2,986 1,243 13 1,256 Total Other Revenue $ 6,533 $ 16 $ 6,549 $ 4,516 $ 103 $ 4,619 Note: Pre FAS 144 column includes both continuing and discontinued operations. (1) Includes a $1,482 gain on the sale of an operating asset for the 3 months ended March 31, 2009.This gain is excluded from FFO. Page 2 Components of Other Operating Expenses (in thousands) Three Months Ended March 31, 2009 2008 As Discontinued Pre As Discontinued Pre Components of Other Operating Expenses Reported Operations FAS 144 Reported Operations FAS 144 Cost of providing services to unconsolidated real estate entities $ 314 $ - $ 314 $ 145 $ - $ 145 Discontinued development write offs - - - 326 - 326 Specialty leasing costs 465 33 498 475 65 540 Other 1,350 103 1,453 1,125 107 1,232 Total Other Operating Expenses $ 2,129 $ 136 $ 2,265 $ 2,071 $ 172 $ 2,243 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 3 SUMMARY FINANCIAL STATEMENT INFORMATION FOR UNCONSOLIDATED ENTITIES (in thousands) For the Three Months Ended March 31, 2009 For the Three Months Ended March 31, 2008 Company's Pro-Rata Company's Pro-Rata Share of Joint Venture Share of Joint Venture Total Operations Total Operations Statements of Operations Total revenues $ 7,554 $ 3,926 $ 8,353 $ 4,344 Operating expenses (4,155 ) (2,159 ) (4,133 ) (2,149 ) Net operating income 3,399 1,767 4,220 2,195 Depreciation and amortization (2,930 ) (1,499 ) (2,089 ) (1,086 ) Other expenses, net (9 ) (5 ) (3 ) (2 ) Interest expense, net (1,275 ) (616 ) (1,731 ) (900 ) Net (loss) income (815 ) (353 ) 397 207 Preferred dividend (8 ) (4 ) (8 ) (4 ) Net (loss) income to partnership $ (823 ) $ (357 ) $ 389 $ 203 GPLP's share of (loss) income from investment in joint ventures $ (357 ) $ 203 Page 4 CALCULATION OF FUNDS FROM OPERATIONS and FFO PAYOUT RATIO (in thousands, except per share data) 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Funds from Operations ("FFO"): Net (loss) income available to common shareholders $ (3,555 ) $ (261 ) $ 1,314 $ (3,444 ) $ 1,723 $ (668 ) Real estate depreciation and amortization 22,526 19,088 19,364 20,677 20,474 79,603 Equity in loss (income) of unconsolidated entities 357 (203 ) 48 299 565 709 Pro-rata share of joint venture funds from operations 1,149 1,272 1,063 1,230 1,161 4,726 Noncontrolling interest in operating partnership (281 ) - (Gain) loss on sales of assets (1,482 ) - (1,252 ) - 8 (1,244 ) FFO $ 18,714 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Adjusted Funds from Operations: FFO $ 18,714 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Add back: impairment adjustments 183 - Adjusted Funds from Operations $ 18,897 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Weighted average common shares outstanding - diluted (including common stock equivalents) 40,866 40,701 40,790 40,783 40,791 40,762 FFO per diluted share $ 0.46 $ 0.49 $ 0.50 $ 0.46 $ 0.59 $ 2.04 Add back impairment adjustments - Adjusted FFO per diluted share $ 0.46 $ 0.49 $ 0.50 $ 0.46 $ 0.59 $ 2.04 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 FFO Payout Ratio: Dividend paid per common share/unit $ 0.1000 $ 0.3200 $ 0.3200 $ 0.3200 $ 0.3200 $ 1.2800 FFO payout ratio after add back of impairment losses 21.6 % 65.5 % 63.6 % 69.6 % 54.5 % 62.8 % 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Supplemental disclosure of amounts included in FFO for wholly owned properties Deferred leasing costs $ 1,063 $ 1,217 $ 1,478 $ 1,321 $ 1,223 $ 5,239 Straight-line adjustment as decrease to FFO $ (597 ) $ (235 ) $ (215 ) $ (487 ) $ (832 ) $ (1,769 ) Fair value of debt amortized as reduction to interest expense $ 42 $ 42 $ 42 $ 42 $ 42 $ 168 Intangible and inducement amortization as a net increase (decrease) to base rents $ 78 $ 242 $ 338 $ 354 $ (96 ) $ 838 Discontinued development write-off's $ - $ 326 $ - $ - $ 47 $ 373 Impairment adjustments $ (183 ) $ - $ - $ - $ - $ - Page 5 JOINT VENTURE CALCULATION OF FUNDS FROM OPERATIONS AND DISCLOSURE OF PRO RATA SHARE OF JOINT VENTURE NON-CASH AMOUNTS IN FFO (in thousands) 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Joint Venture Funds from Operations: Net (loss) income available to partnership $ (823 ) $ 389 $ (92 ) $ (574 ) $ (1,083 ) $ (1,360 ) Real estate depreciation and amortization 2,897 2,056 2,136 2,939 3,319 10,450 FFO $ 2,074 $ 2,445 $ 2,044 $ 2,365 $ 2,236 $ 9,090 Pro-rata share of joint venture funds from operations $ 1,149 $ 1,272 $ 1,063 $ 1,230 $ 1,161 $ 4,726 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Non-cash amounts included in FFO (pro-rata share of joint venture) Straight-line adjustment as increase (decrease) to minimum rents $ 15 $ 48 $ 23 $ 50 $ (13 ) $ 108 Fair value of debt amortized as increase to interest expense $ - $ 25 $ 17 $ - $ - $ 42 Intangible amortization as an increase to minimum rents $ 217 $ 286 $ 258 $ 446 $ 668 $ 1,658 Page 6 EBITDA, OPERATING RATIOS and EARNINGS PER SHARE (dollars and shares in thousands) 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Calculation of EBITDA: Net income attributable to Glimcher Realty Trust $ 804 $ 4,098 $ 5,673 $ 916 $ 6,082 $ 16,769 Interest expense (continuing and discontinued operations) 19,621 21,701 21,032 21,596 20,879 85,208 Loan fee amortization (continuing and discontinued operations) 655 469 493 499 615 2,076 Taxes (continuing and discontinued operations) 370 226 322 273 204 1,025 Depreciation and amortization (continuing and discontinued operations) 23,058 19,554 19,898 21,215 21,029 81,696 EBITDA 44,508 46,048 47,418 44,499 48,809 186,774 Noncontrolling interest in operating partnership (281 ) - (Gain) loss on sales of assets, properties held for sale and impairment charges (1,299 ) - (1,252 ) - 8 (1,244 ) Adjusted EBITDA $ 42,928 $ 46,048 $ 46,166 $ 44,499 $ 48,817 $ 185,530 Operating Ratios Excluding Held-for-Sale Properties: General and administrative / total revenues 6.3 % 5.3 % 5.7 % 5.5 % 6.0 % 5.6 % Tenant reimbursements / (real estate taxes + property operating expenses) 91.4 % 90.8 % 91.4 % 90.7 % 90.7 % 90.9 % Operating Ratios Including Held-for-Sale Properties: Tenant reimbursements / (real estate taxes + property operating expenses) 90.7 % 89.4 % 86.8 % 87.3 % 89.0 % 88.1 % Earnings per Share: Weighted average common shares outstanding - basic 37,637 37,580 37,598 37,608 37,618 37,601 Weighted average common shares outstanding - diluted 40,623 40,701 40,790 37,608 40,791 40,762 (Loss) earnings per share - basic $ (0.09 ) $ (0.01 ) $ 0.03 $ (0.09 ) $ 0.05 $ (0.02 ) (Loss) earnings per share - diluted $ (0.09 ) $ (0.01 ) $ 0.03 $ (0.09 ) $ 0.04 $ (0.02 ) Page 7 CONSOLIDATED BALANCE SHEETS (dollars in thousands) 2009 2008 Mar. 31 Dec. 31 Assets: Land $ 246,333 $ 245,806 Buildings, improvements and equipment 1,762,355 1,768,589 Developments in progress 101,415 103,809 2,110,103 2,118,204 Less accumulated depreciation 571,520 565,894 Property and equipment, net 1,538,583 1,552,310 Deferred leasing costs, net 18,923 19,479 Investment in and advances to unconsolidated real estate entities 125,746 124,470 Real estate assets held-for-sale 45,423 64,774 Investment in real estate, net 1,728,675 1,761,033 Cash and cash equivalents 13,503 17,734 Non-real estate assets associated with discontinued operations 1,265 1,989 Restricted cash 12,218 14,209 Tenant accounts receivable, net 34,529 36,913 Deferred expenses, net 8,212 8,272 Prepaid and other assets 36,821 36,163 Total Assets $ 1,835,223 $ 1,876,313 Liabilities and Shareholders' Equity: Mortgage notes payable $ 1,206,983 $ 1,225,627 Mortgage notes payable associated with discontinued operations 42,229 72,229 Notes payable 392,054 362,097 Other liabilities associated with discontinued operations 1,252 1,937 Accounts payable and accrued expenses 61,033 66,457 Distributions payable 8,461 17,414 Total Liabilities 1,712,012 1,745,761 Shareholders' Equity: Series F cumulative preferred stock 60,000 60,000 Series G cumulative preferred stock 150,000 150,000 Common shares of beneficial interest 380 378 Additional paid-in capital 564,337 564,098 Distributions in excess of accumulated earnings (644,504 ) (637,148 ) Other comprehensive loss (6,476 ) (6,776 ) Total Glimcher Realty Trust Shareholders' Equity 123,737 130,552 Noncontrolling Interest (526 ) - Total equity 123,211 130,552 Total Liabilities and Shareholders' Equity $ 1,835,223 $ 1,876,313 Page 8 MARKET CAPITALIZATION and DEBT COVERAGE RATIOS (dollars and shares in thousands, except per share price) 2009 2008 3 mos 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Share price (end of period) $ 1.40 $ 11.96 $ 11.18 $ 10.44 $ 2.81 $ 2.81 Market Capitalization Ratio: Common shares outstanding 38,009 37,784 37,790 37,797 37,809 37,809 Operating partnership units outstanding 2,986 2,988 2,988 2,988 2,986 2,986 Total common shares and units outstanding at end of period 40,995 40,772 40,778 40,785 40,795 40,795 Valuation - Common shares and operating partnership units outstanding $ 57,393 $ 487,633 $ 455,898 $ 425,795 $ 114,634 $ 114,634 Valuation - Preferred stock 210,000 210,000 210,000 210,000 210,000 210,000 Total debt (end of period) 1,641,266 1,577,173 1,574,116 1,626,777 1,659,953 1,659,953 Total market capitalization $ 1,908,659 $ 2,274,806 $ 2,240,014 $ 2,262,572 $ 1,984,587 $ 1,984,587 Debt / Market capitalization 86.0 % 69.3 % 70.3 % 71.9 % 83.6 % 83.6 % Debt / Market capitalization including pro-rata share ofjoint ventures 86.6 % 70.2 % 71.3 % 72.7 % 84.2 % 84.2 % Debt Coverage Ratios: Interest coverage ratio 2.2 2.1 2.2 2.1 2.3 2.2 (Adjusted EBITDA from page 7 / interest expense) Debt service coverage ratio 1.8 1.8 1.8 1.7 2.0 1.8 (Adjusted EBITDA / interest expense + scheduled principal payments) Page 9 CONSOLIDATED DEBT SCHEDULE (dollars in thousands) Mortgage Notes Payable: Mar. 31, Dec. 31, Interest Rates Interest Payment Balloon Pmt. Final Fixed Rate 2009 2008 2009 2008 Terms Terms at Maturity Maturity Charlotte Eastland Mall, LLC(r) $ 42,229 $ 42,229 8.50% 8.50% (b) $ 42,229 (g) Johnson City Venture, LLC 37,683 37,827 8.37% 8.37% (a) $ 37,026 June 1, 2010 Polaris Center, LLC 39,265 39,423 8.20% 8.20% (l) (a) $ 38,543 (h) Catalina Partners, LP 42,250 42,250 4.72% 4.72% (m) (b) $ 42,250 April 23, 2011 Glimcher Northtown Venture, LLC 40,000 40,000 6.02% 6.02% (n) (b) $ 40,000 October 21, 2011 Morgantown Mall Associates, LP 39,801 39,951 6.52% 6.52% (o) (a) $ 38,028 October 13, 2011 Glimcher Ashland Venture, LLC 23,544 23,701 7.25% 7.25% (a) $ 21,817 November 1, 2011 Dayton Mall Venture, LLC 53,741 54,015 8.27% 8.27% (l) (a) $ 49,864 (i) Glimcher WestShore, LLC 91,462 91,921 5.09% 5.09% (a) $ 84,824 September 9, 2012 PFP Columbus, LLC 136,456 137,144 5.24% 5.24% (a) $ 124,572 April 11, 2013 LC Portland, LLC 128,158 128,779 5.42% 5.42% (l) (a) $ 116,922 (j) JG Elizabeth, LLC 152,501 153,260 4.83% 4.83% (a) $ 135,194 June 8, 2014 MFC Beavercreek, LLC 105,193 105,686 5.45% 5.45% (a) $ 92,762 November 1, 2014 Glimcher Supermall Venture, LLC 57,408 57,675 7.54% 7.54% (l) (a) $ 49,969 (k) Glimcher Merritt Square, LLC 57,000 57,000 5.35% 5.35% (c) $ 52,914 September 1, 2015 RVM Glimcher, LLC 49,886 50,000 5.65% 5.65% (d) $ 44,931 January 11, 2016 WTM Glimcher, LLC 60,000 60,000 5.90% 5.90% (b) $ 60,000 June 8, 2016 EM Columbus II, LLC 42,868 43,000 5.87% 5.87% (e) $ 38,057 December 11, 2016 Tax Exempt Bonds 19,000 19,000 6.00% 6.00% (f) $ 19,000 November 1, 2028 1,218,445 1,222,861 Variable Rate/Bridge Polaris Lifestyle Center, LLC 7,000 - 4.75% (p) (b) $ 7,000 February 1, 2012 Grand Central, LP 24,948 - 5.50% (q) (a) $ 23,533 February 1, 2012 31,948 - Other Fair Value Adjustment - Polaris Center, LLC 500 607 Fair Value Adjustment - Glimcher Merritt Square, LLC (1,681 ) (1,747 ) Extinguished Debt - 76,135 (s) Total Mortgage Notes Payable $ 1,249,212 $ 1,297,856 (a) The loan requires monthly payments of principal and interest. (b) The loan requires monthly payments of interest only. (c) The loan requires monthly payments of interest only until October 2010, thereafter principal and interest are required. (d) The loan required monthly payments of interest only until February 2009, thereafter principal and interest are required. (e) The loan required monthly payments of interest only until December 2008, thereafter principal and interest are required. (f) The loan requires semi-annual payments of interest. (g) The Company entered into a loan modification agreement that extended the optional prepayment date to September 11, 2009.Per the agreement, if the property is not sold prior to September 11, 2009, the property will be conveyed to the lender, without penalty, and the Company will be released of all obligations under the loan agreement. (h) The loan matures in June 2030, with an optional prepayment (without penalty) date on June 1, 2010. (i) The loan matures in July 2027, with an optional prepayment (without penalty) date on July 11, 2012. (j) The loan matures in June 2033, with an optional prepayment (without penalty) date on June 11, 2013. (k) The loan matures in September 2029, with an optional prepayment (without penalty) date on February 11, 2015. (l) Interest rate escalates after optional prepayment date. (m) Interest rate of LIBOR plus 165 basis points fixed through a swap agreement at a rate of 4.72% at March 31, 2009. (n) Interest rate of LIBOR plus 300 basis points fixed through a swap agreement at a rate of 6.02% at March 31, 2009. (o) Interest rate of LIBOR plus 350 basis points fixed through a swap agreement at a rate of 6.52% at March 31, 2009. (p) Interest rate is the greater of LIBOR plus 275 basis points or 4.75%. (q) Interest rate is the greater of LIBOR plus 350 basis points or 5.50%. (r) Mortgage notes payable associated with properties held-for-sale. (s) Interest rates ranging from 4.30% to 7.18% at December 31, 2008. Page 10 CONSOLIDATED DEBT MATURITIES SCHEDULE (dollars in thousands) Extension Balance Description Option (d) 3/31/2009 2009 2010 2011 2012 2013 2014 2015 2016 2017+ Fixed Rate Charlotte Eastland Mall, LLC $ 42,229 $ 42,229 - Johnson City Venture, LLC 37,683 405 $ 37,278 - Polaris Center, LLC 39,265 447 38,818 - Catalina Partners, LP (a) 42,250 - - $ 42,250 - Glimcher Northtown Venture, LLC (a) October 21, 2012 40,000 - - 40,000 - Morgantown Mall Associates, LP (a) October 13, 2013 39,801 465 660 38,676 - Glimcher Ashland Venture, LLC 23,544 463 668 22,413 - Dayton Mall Venture, LLC 53,741 793 1,159 1,260 $ 50,529 - Glimcher WestShore, LLC 91,462 1,348 1,902 2,003 86,209 - PFP Columbus, LLC 136,456 2,020 2,855 3,011 3,155 $ 125,415 - LC Portland, LLC 128,158 1,818 2,577 2,722 2,856 118,185 - JG Elizabeth, LLC 152,501 2,228 3,135 3,292 3,437 3,629 $ 136,780 - - - MFC Beavercreek, LLC 105,193 1,440 2,043 2,159 2,265 2,409 94,877 - - - Glimcher SuperMall Venture, LLC 57,408 771 1,119 1,208 1,292 1,406 1,517 $ 50,095 - - Glimcher Merritt Square, LLC 57,000 - 185 756 790 843 889 53,537 - - RVM Glimcher, LLC 49,886 452 649 686 719 768 815 863 $ 44,934 - WTM Glimcher LLC 60,000 - 60,000 - EM Columbus II LLC 42,868 373 537 570 597 641 680 722 38,748 - Tax Exempt Bonds 19,000 - $ 19,000 Total Mortgage Notes and Fixed Notes Payable (b) 1,218,445 55,252 93,585 161,006 151,849 253,296 235,558 105,217 143,682 19,000 Credit Facility (c) December 13, 2010 392,054 392,054 - Polaris Lifestyle Center, LLC August 1, 2013 7,000 - - - 7,000 - Grand Central, LP February 1, 2014 24,948 350 497 525 23,576 - Total Variable Rate Notes Payable 424,002 392,404 497 525 30,576 - Other Fair Value Adjustment Amortization - Polaris Center, LLC 500 321 179 - Fair Value Adjustment Amortization - Glimcher Merritt Square, LLC (1,681 ) (198 ) (264 ) (264 ) (264 ) (264 ) (264 ) (163 ) - - Total Debt $ 1,641,266 $ 447,779 $ 93,997 $ 161,267 $ 182,161 $ 253,032 $ 235,294 $ 105,054 $ 143,682 $ 19,000 (a) Interest rates are fixed through various interest rate swap agreements. (b) Weighted average interest rate for the fixed rate debt was 6.02% as of March 31, 2009 with a weighted average maturity of 4.5 years. (c) $140 million of this balance has been fixed through various interest rate swap agreements. (d) Loan may be extended to date indicated subject to certain conditions. Page 11 JOINT VENTURE DEBT AND DEBT MATURITY SCHEDULE (dollars in thousands) Interest Rate Loan Final Extension Balance Description 3/31/2009 Terms Maturity Options (e) 3/31/2009 2009 2010 2011 Fixed Rate Mortgages Puente Hills Mall, LLC 5.61% (a) June 1, 2010 June 1, 2012 $ 45,000 $ - $ 45,000 $ - Kierland Crossing, LLC 5.44% (b) May 29, 2011 May 29, 2013 82,771 - - 82,771 Total Fixed Rate Mortgages 127,771 - 45,000 82,771 Variable Rate Mortgages Tulsa Promenade , LLC 6.02% (c) March 14, 2009 35,000 35,000 - - Surprise Peripheral Venture, LLC 2.27% (d) October 1, 2009 October 1, 2010 4,603 4,603 - - Total Variable Rate Mortgages 39,603 39,603 - - Total Joint Venture Mortgages $ 167,374 $ 39,603 $ 45,000 $ 82,771 Joint Venture Debt (Pro Rata Share) $ 85,287 $ 20,501 $ 23,400 $ 41,386 (a) Interest rate of LIBOR plus 235 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (b) Interest rate of LIBOR plus 150 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (c) As of March 31, 2009, the loan had not been repaid by the borrower and is therefore accruing interest at the Default Rate of Interest, which is LIBOR plus 550 basis points. (d) Interest rate of LIBOR plus 175 basis points, loan requires monthly payments of interest only. (e) Loan may be extended to date indicated subject to certain conditions. Page 12 OCCUPANCY STATISTICS Portfolio Occupancy Statistics Portfolio occupancy statistics by property type are summarized below: Occupancy (1) 3/31/2009 12/31/2008 9/30/2008 6/30/2008 3/31/2008 Core Malls (2) Mall Anchors 93.1% 94.0% 98.6% 97.3% 97.8% Mall Stores 91.2% 94.4% 93.1% 92.3% 92.7% Total Consolidated Mall Portfolio 92.4% 94.1% 96.6% 95.5% 95.9% Mall Portfolio - including Joint Ventures (3) Mall Anchors 93.3% 93.8% 98.2% 97.4% 97.8% Mall Stores 91.2% 93.8% 92.6% 91.9% 92.4% Total Mall Portfolio 92.5% 93.8% 96.2% 95.4% 95.8% (1) Occupied space is defined as any space where a tenant is occupying the space or paying rent at the date indicated, excluding all tenants with leases having an initial term of less than one year. (2) Excludes the Company's held-for-sale malls and joint venture malls. (3) Excludes the Company's held-for-sale malls. Page 13 LEASING RESULTS AND RE-LEASING SPREADS Permanent Leasing Activity (excludes held-for-sale and joint venture properties) The following table summarizes the new and rollover lease activity by type for the three months ended March 31, 2009: GLA Analysis Average Annualized Base Rents New Rollover New Rollover Portfolio Property Type Leases Leases Total Leases Leases Total Average Mall Anchors - - - $ - $ - $ - $ 6.54 Mall Stores 31,956 131,520 163,476 $ 81.38 $ 26.87 $ 38.72 $ 26.75 The following table summarizes the new and rollover lease activity and the comparative prior rents for the three months ended March 31, 2009, for only those leases where the space was occupied in the previous 24 months: GLA Analysis Average Annualized Base Rents Percent New Rollover New Prior Rollover Prior Total Total Prior Change in Property Type Leases Leases Total Leases Tenants Leases Rent New/Rollover Tenants/Rent Base Rent Three months ended March 31, 2009 Mall Anchors - - - $ - $ - $ - $ - $ - $ - 0 % Mall Stores 24,555 70,971 95,526 $ 77.94 $ 73.99 $ 29.22 $ 30.59 $ 41.74 $ 41.74 0 % Page 14 CORE SAME MALL PORTFOLIO STATISTICS BY ASSET CATEGORY WHOLLY OWNED HELD FOR INVESTMENT as of March 31, Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)March 2009 Avg. Mall Store Sales PSF (1)March 2008 Mall Store Occupancy 3/31/2009 Mall Store Occupancy 03/31/2008 % of Mall Portfolio NOI (2) MARKET DOMINANT Jersey Gardens Elizabeth, NJ 1 1,303,616 Lloyd Center Portland, OR 23 1,423,202 Mall at Fairfield Commons Dayton, OH 59 1,138,890 Mall at Johnson City Johnson City, TN >100 548,760 Polaris Fashion Place Columbus, OH 32 1,532,390 Weberstown Mall Stockton, CA 76 858,378 WestShore Plaza Tampa, FL 19 1,059,112 7,864,348 $ 430 $ 437 94.0% 95.7% 61% Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)March 2009 Avg. Mall Store Sales PSF (1)March 2008 Mall Store Occupancy 3/31/2009 Mall Store Occupancy 03/31/2008 % of Mall Portfolio NOI (2) TRADE AREA DOMINANT Ashland Town Center Ashland, KY >100 413,610 Colonial Park Mall Harrisburg, PA 94 743,742 Dayton Mall Dayton, OH 59 1,416,890 Eastland Mall(OH) Columbus, OH 32 1,015,892 Grand Central Mall Parkersburg, WV >100 845,941 Indian Mound Mall Columbus, OH 32 557,716 Merritt Square Mall Merritt Island, FL 27 819,866 Morgantown Mall Morgantown, WV >100 557,954 New Towne Mall New Philadelphia, OH >100 513,674 Northtown Mall Minneapolis, MN 16 719,815 River Valley Mall Columbus, OH 32 569,403 Supermall of the Great NW Seattle, WA 15 942,731 9,117,234 $ 286 $ 301 88.6% 90.0% 39% CORE MALLS - WHOLLY OWNED HELD FOR INVESTMENT 16,981,582 $ 355 $ 370 91.2% 92.7% 100% (1) Sales for in-line stores with less than 10,000 square feet. (2) Based on net operating income for the three months ended March 31, 2009. Page 15 CORE SAME MALL PORTFOLIO STATISTICS MALL ASSETS INCLUDING JOINT VENTURES as of March 31, Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)March 2009 Avg. Mall Store Sales PSF (1)March 2008 Mall Store Occupancy 3/31/2009 Mall Store Occupancy 3/31/2008 CORE MALLS - WHOLLY OWNED HELD FOR INVESTMENT(from page 15) 16,981,582 $ 355 $ 370 91.2% 92.7% Joint Ventures (2) Puente Hills Mall Los Angeles, CA 2 1,180,309 Tulsa Promenade Tulsa, OK 53 926,606 TOTAL JOINT VENTURES 2,106,915 $ 270 $ 281 91.2% 89.3% TOTAL MALLS INCLUDING JOINT VENTURES (3) 19,088,497 $ 347 $ 362 91.2% 92.4% (1) Sales for in-line stores with less than 10,000 square feet. (2) Company has a 52% ownership interest in these properties. (3) Excludes Company's held-for-sale malls. Page 16 SUMMARY OF SIGNIFICANT TENANTS As of March 31, Tenants Representing > 1.0% of Total Portfolio Annualized Minimum Rent % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Tenant DBA's in Portfolio Stores Stores Rent Rent Gap, Inc. Banana Republic, Gap, Old Navy 26 393,293 $ 6,510,474 3.3% Limited Brands, Inc. Bath & Body Works/White Barn Candle, Victoria's Secret 42 195,188 5,090,051 2.6% Signet Jewelers LTD Andrew's Jewelers, JB Robinson, Jared Jewelers, Kay Jewelers, others 37 67,810 4,344,662 2.2% AMC Theater 2 148,344 4,189,000 2.1% Foot Locker, Inc. Champs Sports, Footlocker, Foot Action USA 44 171,103 4,054,650 2.0% Bon Ton Bon Ton, Elder Beerman, Herbergers 11 1,126,171 3,502,419 1.8% JCPenney Company, Inc. 18 1,882,705 3,392,640 1.7% Bain Capital Cohoes Fashion, Burlington Coat 5 390,950 3,235,572 1.6% Sears Holding Corp. Great Indoors, K-Mart, Sears 21 2,500,330 2,934,797 1.5% American Eagle Outfitters 17 97,656 2,596,198 1.3% Zale Corp. Piercing Pagoda, Zales Jewelers, Silver & Gold 31 29,604 2,562,600 1.3% Luxottica Group Lenscrafters, Sunglass Hut, Watch Station 34 80,164 2,554,729 1.3% Genesco Inc. Hat World, Lids, Johnston & Murphy, Journeys, Shi, Underground Station 42 62,539 2,520,342 1.3% Saks Inc. Saks Fifth Avenue, Saks Off Fifth 3 228,156 2,360,100 1.2% Finish Line, Inc. Finish Line, Man Alive 20 108,365 2,359,562 1.2% Forever 21, Inc 6 97,630 2,118,381 1.1% Abercrombie & Fitch, Inc Abercrombie & Fitch, Hollister 18 117,076 2,044,638 1.0% Belk Belk, Belk for Her, Belk Home, Clinique 7 416,281 1,997,052 1.0% Total tenants representing > 1.0% 384 8,113,365 $ 58,367,867 29.5% Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 17 TOP 10 REGIONAL MALL TENANTS As of March 31, 2009 Mall Stores (ranked by percent of total minimum mall rents) % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Stores Stores Rents Mall Rents Limited Brands, Inc. 42 195,188 $ 5,090,051 2.7% Signet Jewelers LTD 36 62,030 $ 4,258,422 2.2% Foot Locker, Inc. 44 171,103 $ 4,054,650 2.1% Gap, Inc. 20 227,820 $ 4,012,926 2.1% American Eagle Outfitters 17 97,656 $ 2,596,198 1.4% Zale Corp. 31 29,604 $ 2,562,600 1.3% Luxottica Group 34 80,164 $ 2,554,729 1.3% Genesco, Inc. 42 62,539 $ 2,520,342 1.3% Finish Line, Inc. 20 108,365 $ 2,359,562 1.2% Abercrombie & Fitch, Inc. 18 117,076 $ 2,044,638 1.1% Mall Anchors (ranked by total GLA) Annualized Number of GLA of Minimum % of Total Tenant Name Stores Stores Rents Mall GLA Sears Holding Corp. 17 2,313,188 $ 1,790,127 12.1% JCPenney Company, Inc. 15 1,841,903 $ 3,392,640 9.6% Macy's, Inc. 9 1,693,944 $ 255,000 8.9% Bon-Ton Department Stores, Inc. 11 1,126,171 $ 3,502,419 5.9% Dillard's 3 522,967 $ - 2.7% Belks 6 416,131 $ 1,956,852 2.2% Bain Capital 5 390,950 $ 3,235,572 2.0% Saks Inc. 3 228,156 $ 2,360,100 1.2% Boscov's 1 182,609 $ - 1.0% Nordstrom 2 175,025 $ 387,215 0.9% Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 18 LEASE EXPIRATION SCHEDULE As of March 31, Total Portfolio Percent of Percent of Occupied Anchor Store Annualized Anchor Store Total GLA Anchor Store Total Annualized Annualized Base Rents Lease Number Square Feet Square Feet Square Feet Represented Annualized Annualized Annualized Base Rents/ Base Rents/ Represented Expiration of of GLA of GLA of GLA by Expiring Base Rents Base Rents Base Rents Square Foot Square Foot by Expiring Year Leases Expiring Expiring Expiring Leases Expiring Expiring Expiring Expiring (1) Expiring (1) Leases 2009 349 49,245 833,965 883,210 4.8% $ 712,140 $ 16,685,904 $ 17,398,044 $ 14.46 $ 23.58 8.7% 2010 384 1,079,703 1,011,438 2,091,141 11.4% 8,022,986 22,014,046 30,037,032 $ 7.65 $ 26.29 15.1% 2011 366 1,592,313 838,525 2,430,838 13.2% 5,929,568 24,831,287 30,760,855 $ 4.51 $ 30.31 15.4% 2012 245 871,990 686,474 1,558,464 8.5% 3,198,084 18,669,350 21,867,434 $ 4.64 $ 30.04 11.0% 2013 167 850,197 534,157 1,384,354 7.5% 2,466,077 12,848,689 15,314,766 $ 2.90 $ 27.06 7.7% Thereafter 723 7,421,245 2,578,126 9,999,371 54.6% 27,410,571 56,651,065 84,061,636 $ 8.46 $ 25.64 42.1% 2,234 11,864,693 6,482,685 18,347,378 100.0% $ 47,739,426 $ 151,700,341 $ 199,439,767 $ 6.64 $ 26.76 100.0% (1) The base rents per square foot calculation excludes outlot and ground leases that do not pay rents or pay nominal amounts for rents. Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 19 CAPITAL EXPENDITURES (dollars in thousands) Three months ended March 31, 2009 Three months ended March 31, 2008 Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2009 Share Total 2008 Share Total New developments $ 228 $ 11,478 $ 11,706 $ 88 $ 8,014 $ 8,102 Redevelopment projects $ 8,381 $ 7 $ 8,388 $ 10,993 $ 74 $ 11,067 Renovation with no incremental GLA $ 25 $ 2 $ 27 $ 15 $ 29 $ 44 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ 40 $ 491 $ 531 $ 686 $ - $ 686 Non-anchor stores 2,055 2 2,057 1,913 256 2,169 Operational capital expenditures 671 14 685 923 - 923 Total Property Capital Expenditures $ 2,766 $ 507 $ 3,273 $ 3,522 $ 256 $ 3,778 Page 20 DEVELOPMENT ACTIVITY (dollars in thousands) Project Description Total Project Cost (1) Ownership % Pro rata Project Cost Pro rata Project Costs Incurred thru 3/31/2009 (1) Opening Date Project Initial Yield PROPERTY DEVELOPMENTS: Scottsdale Quarter Development of new retail/office $ 250,000 50% $ 125,000 $ 59,100 Phase 1 Q1-2009 through Q4-2009 8% Scottsdale, Arizona 620,000 square feet lifestyle center TotalDevelopment $ 250,000 $ 125,000 $ 59,100 (1) Project costs exclude the allocation of internal costs such as labor, interest and taxes. Note: Anticipated opening date, estimated project costs and project yield are subject to adjustment as a result of changes (some of which are not under the direct control of the company)that are inherent in the development process. Page 21
